  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 1 of 13 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS



KATELYN HANKS,                                )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
PLANO-CONRAD, LTD.,                           )
                                              )
                       Defendant.             )

                                          COMPLAINT

       COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendant, PLANO-CONRAD, LTD., pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

PLANO-CONRAD, LTD., failure to remove physical barriers to access and violations of Title

III of the ADA.

                                            PARTIES

       2.      Plaintiff KATELYN HANKS (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 2 of 13 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, PLANO-CONRAD, LTD. (hereinafter “PLANO-CONRAD, LTD.”)

is a Texas limited company that transacts business in the State of Texas and within this judicial

district.

        8.      Defendant, PLANO-CONRAD, LTD., may be properly served with process via

its registered agent for service, to wit: c/o Nai Robert Lynn, 4851 LBJ Freeway, 10th Floor,

Dallas, TX 75244.

                                   FACTUAL ALLEGATIONS

        9.      On or about August 20, 2020, Plaintiff was a customer at “Jimmy’s Big Burgers,”

a business located at 3611 14th Street, Plano, TX 75074, referenced herein as “Jimmy’s Big

Burgers”.     See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.     Plaintiff visited the Property again on September 12, 2020, but was dissuaded

from entering Jimmy’s Big Burgers again due to the dangerous and difficult conditions that were



                                                  2
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 3 of 13 PageID #: 3




present at the Property due to her disability.

       11.     Defendant, PLANO-CONRAD, LTD., is the owner of the real property and

improvements that Jimmy’s Big Burgers is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       12.     Defendant, PLANO-CONRAD, LTD., as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, PLANO-CONRAD, LTD., and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       13.     Plaintiff’s access to the restaurant located at 3611 14th Street, Plano, TX 75074,

Collin County Property Appraiser’s property identification number 2794200 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and correct the ADA violations that exist at

the Property, including those set forth in this Complaint.

       14.     Plaintiff lives 14 miles from the Property.

       15.     Plaintiff has visited the Property twice before as a customer and advocate for the

disabled. Plaintiff intends on revisiting the Property within six months after the barriers to

access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made



                                                 3
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 4 of 13 PageID #: 4




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose herself to the

ongoing barriers to access and engage in a futile gesture of visiting the public accommodation

known to Plaintiff to have numerous and continuing barriers to access.

       17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       19.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing


                                                  4
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 5 of 13 PageID #: 5




               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.


                                                 5
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 6 of 13 PageID #: 6




       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of her disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit her access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       29.     Defendant, PLANO-CONRAD, LTD., has discriminated against Plaintiff (and

others with disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §



                                                6
  Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 7 of 13 PageID #: 7




12182(b)(2)(A)(iv).

        30.     Defendant, PLANO-CONRAD, LTD., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, PLANO-CONRAD, LTD., is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        31.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

        (i)     Near Units 120 and 140, the access aisle to the accessible parking spaces is not

                level due to the presence of an accessible ramp in the access aisle in violation of

                Section 502.4 of the 2010 ADAAG standards. This violation would make it

                dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

                the Property.

        (ii)    Near Units 120 and 140, the accessible curb ramp is improperly protruding into

                the access aisle of the accessible parking spaces in violation of Section 406.5 of

                the 2010 ADAAG Standards.              This violation would make it difficult and

                dangerous for Plaintiff to exit/enter their vehicle.

        (iii)   Near Units 120 and 140, the accessible parking spaces are not level due to the

                presence of an accessible ramp in the accessible parking space in violation of

                Section 502.4 of the 2010 ADAAG standards. This violation would make it



                                                   7
Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 8 of 13 PageID #: 8




             dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

             the Property.

    (iv)     Near Units 120 and 140, the accessible curb ramp is improperly protruding into

             the accessible parking spaces in violation of Section 406.5 of the 2010 ADAAG

             Standards. This violation would make it difficult and dangerous for Plaintiff to

             exit/enter their vehicle.

    (v)      The access aisle for the accessible parking spaces that is not 60 inches wide and is

             in violation of Section 502.3.1 of the 2010 ADAAG standards. This violation

             would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

             while parked at the Property.

    (vi)     Leading from accessible parking spaces, the accessible ramp side flares have a

             slope in excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG

             standards. This violation would make it dangerous and difficult for Plaintiff to

             access the units of the Property.

    (vii)    Leading from accessible parking spaces, the Property has an accessible ramp

             leading from the accessible parking space to the accessible entrances with a slope

             exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the units of

             the Property.

    (viii)   The total number of accessible parking spaces is inadequate and is in violation of

             Section 208.2 of the 2010 ADAAG standards. There are a total of 62 parking

             spaces at the Property, requiring a total of three accessible parking spaces, but




                                                 8
Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 9 of 13 PageID #: 9




            there are only two accessible parking spaces at the Property. This violation would

            make it difficult for Plaintiff to locate an accessible parking space.

    (ix)    At the entrance to Jimmy’s Big Burgers, there is a doorway threshold with a

            vertical rise of one inch and does not contain a bevel with a maximum slope of

            1:2 in violation of Section 404.2.5 of the 2010 ADAAG standards. This violation

            would make it dangerous and difficult for Plaintiff to enter the restaurant.

    (x)     Given the vertical rise at the threshold to Jimmy’s Big Burgers in (ix) above, not

            all entrance doors and doorways comply with section 404 of the 2010 ADAAG

            standards, this is a violation of Section 206.4 of the 2010 ADAAG standards. This

            violation would make it dangerous and difficult for Plaintiff to access the interior

            of the Property.

    (xi)    Inside Jimmy’s Big Burgers, There are sales and services counters lacking any

            portion of the counter that has a maximum height of 36 (thirty-six) inches from

            the finished floor in violation of section 904.4 of the 2010 ADAAG standards, all

            portions of the sales and service counter exceed 36 (thirty-six) inches in height

            from the finished floor. This violation would make it difficult for Plaintiff to

            properly transact business at the Property.

    (xii)   Inside Jimmy’s Big Burgers, the vertical reach to the self-serve soda dispensers

            exceeds the maximum allowable height of 48 (forty-eight) inches above the finish

            floor or ground in violation of Section 308.3.1 of the ADAAG standards. This

            violation would make it difficult for Plaintiff to property utilize public features of

            the Property.




                                              9
Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 10 of 13 PageID #: 10




     (xiii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

              facilities are readily accessible to and usable by disabled individuals.

     JIMMY’S BIG BURGERS RESTROOMS

     (i)      The restrooms lack proper door hardware in violation of Section 404.2.7 of the

              2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

              disabled individual to utilize the restroom facilities.

     (ii)     Restrooms have a sink with inadequate knee and toe clearance in violation of

              Section 306 of the 2010 ADAAG standards. This would make it difficult for

              Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

     (iii)    The actionable mechanism of the paper towel dispenser in the restroom is located

              higher than 48 inches from the finished floor which is outside the prescribed

              vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards.

              This would make it difficult for Plaintiff and/or any disabled individual to safely

              utilize the restroom facilities.

     (iv)     The restrooms have grab bars adjacent to the commode which are not in

              compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar has

              a length less than 36 inches. This would make it difficult for Plaintiff and/or any

              disabled individual to safely utilize the restroom facilities.


     (v)      The door to the restrooms has a maximum clear width below 32 (thirty-two)

              inches in violation of Section 404.2.3 of the 2010 ADAAG standards. This would

              make it difficult for Plaintiff and/or any disabled individual to safely utilize the

              restroom facilities.

     32.      The violations enumerated above may not be a complete list of the barriers,


                                                 10
 Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 11 of 13 PageID #: 11




conditions or violations encountered by Plaintiff and/or which exist at the Property.

        33.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

        34.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        35.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        37.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant PLANO-

CONRAD, LTD., has the financial resources to make the necessary modifications since the

Property is valued at $1,435,965 according to the Property Appraiser website.

        38.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        39.      Upon information and good faith belief, the Property have been altered since

2010.

        40.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                11
Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 12 of 13 PageID #: 12




the 1991 ADAAG standards.

         41.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, PLANO-CONRAD, LTD., is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

         42.   Plaintiff’s requested relief serves the public interest.

         43.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, PLANO-CONRAD, LTD.

         44.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, PLANO-CONRAD, LTD., pursuant to 42 U.S.C. §§ 12188 and

12205.

         45.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, PLANO-

CONRAD, LTD., to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, PLANO-CONRAD, LTD., in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, PLANO-

               CONRAD, LTD., from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, PLANO-CONRAD, LTD., to

               (i) remove the physical barriers to access and (ii) alter the subject Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;



                                                 12
Case 4:20-cv-00693-ALM Document 1 Filed 09/14/20 Page 13 of 13 PageID #: 13




     (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

           and costs; and

     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

     Dated: September 14, 2020.
                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         KATELYN HANKS




                                            13
